DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 47-48, 55 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over De Ceuster et al. (US Patent 8,450,134) in view of Mo et al. (US 2013/0133729), or alternatively further in view of Sedlacek et al. (US 2012/0132251).
Regarding claims 47-48, De Ceuster et al. discloses a back contact solar cell comprising: 
a substrate (103, figs. 1-2) comprising a light receiving surface (105) opposite a back surface (106, figs. 1-2);
a thin dielectric layer (113, figs. 1-2, col. 4 lines 17-18); 
a plurality of alternating N-type and P-type polysilicon semiconductor regions  (102 and 101, figs. 1-2, col. 3 lines 29-40) disposed above the substrate (103, see figs. 1-2);
trenches (104, figs. 1-2, col. 3 lines 41-61) between the alternating N-type and Ptype semiconductor regions (102 and 101) and extending partially into the back surface of the substrate (103, see figs. 1-2, col. 3 lines 60-61);
a plurality of non-conductive regions (107, figs. 1-2, col. 3 line 62 through col. 4 line 15) deposited in the trenches to cover the trenches (104, see figs. 1-2) thereby extending partially (or dig) into the back surface of the surface as the trenches; 
a plurality of conductive contact structures (109 and 108, fig. 2) electrically connected to the plurality of alternating N-type and P-type semiconductor regions (102 and 101), each conductive structure (109 and 108) comprising a metal foil portion (or metal sheet/layer) that is disposed above and in alignment with a corresponding one of the alternating N-type and P-type semiconductor regions (109 and 108, see fig. 2);
wherein the thin dielectric layer (113) is disposed between the N-type and P-type polysilicon semiconductor regions (102 and 101) and the substrate (103, see figs. 1-2); and
wherein the metal foil portion (109 or 108) overlaps a portion of the plurality of non-conductive material regions (107, see fig. 2).   
De Ceuster et al. does not disclose the non-conductive material regions comprising a binder and opacifying pigment, nor do they teach the metal foil portion (or contact structure 108 and 109) overlapping a portion of the trenches.
Mo et al. taches the non-conductive material regions (70, fig. 7) between the N-type and P-type semiconductor regions (302 and 402) to comprise a binder (e.g. polyimide) and an opacifying pigment such as TiO2 particles to form a back surface reflecting film of the solar cell to reflect sunlight back to the solar cell (e.g. function of a back surface reflecting film). Mo et al. also teaches arranging each contact structure (304b/c and 404b/c, fig. 7) overlapping a portion of the non-conductive material regions (70) and overlapping a portion of the trenches (or grooves formed between N-type semiconductor region 302 and P-type semiconductor region 402, see fig. 7).
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
It is noted that the term “a metal foil portion” is interpreted as “a metal sheet/layer portion” as explained above. 
Alternatively, in the case the term “a metal foil” is interpreted as metal layer (126) having an arrangement/configuration as shown in figs. 1F and 3 of Applicant disclosure. De Ceuster et al. does not show each contact structure comprising a metal foil portion as shown as layer (126) in figs. 1F and 3 of Applicant’s disclosure. 
Sadlecek et al. discloses metal contact structures (12) each having the arrangement/configuration as shown as the layer (126) in figs. 1F and 3 of Applicant’s disclosure (see figs. 3 and 5, [0035] and [0023]). In this case, the metal foil portion is interpreted as having a configuration as disclosed by Applicant.
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell of modified De Ceuster et al. by using the contact structures each 

Regarding claim 55, modified De Ceuster et al. discloses a solar cell as in claim 47 above, wherein Mo et al. teaches a typical conductive contact structure (or electrode of solar cell) comprising a seed layer (304a and 404a, fig. 7) disposed directly between the corresponding one of the alternating N-type and P-type semiconductor regions (302 and 402) and the metal foil portion (304b-c and 404b-c, see fig. 7), wherein the seed layer is typically known in the art as a metal seed layer ([0088]).

Regarding claim 72, modified De Ceuster et al. discloses a solar cell as in claim 47 above, wherein De Ceuster et al. discloses the metal foil portion (109 and 108) is disposed directly on the corresponding one of the alternating N-type and P-type semiconductor regions (102 and 101) and directly on the portion of the non-conductive material regions (107, see fig. 2).

Claims 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over modified De Ceuster et al. (US Patent 8,450,134) as applied to claim 47 above, and further in view of Kernander (US Patent 7,337,707).
Regarding claims 49-50, modified De Ceuster et al. discloses a solar cell as in claims 47 and 56 above.

Kernander et al. discloses opacifying pigments for reflecting light equivalent to titanium oxide are barium sulfate (col. 3, lines 31-33) and zinc sulfide (col. 4, lines 1-7).  
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell of modified De Ceuster et al. by using barium sulfate (BaSO4) and zinc sulfide (ZnS) pigments for reflecting light as taught by Kernander et al. in place of titanium oxide as it is merely the selection of functional equivalent pigments recognized in the art, and one of ordinary skill in the art would have a reasonable expectation of success in doing so. Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 

Claims 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over modified De Ceuster et al. (US Patent 8,450,134) as applied to claim 47 above, and further in view of Furukawa (US 2013/0174886).
Regarding claims 51-52, modified De Ceuster et al. discloses a solar cell as in claims 47 above.
Modified De Ceuster et al. does not disclose the opacifying pigment for reflecting sunlight to be zirconium oxide or aluminum oxide.

It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell of modified De Ceuster et al. by using aluminum oxide and zirconium oxide pigments for reflecting light as taught by Furukawa et al. in place of titanium oxide as it is merely the selection of functional equivalent pigments recognized in the art, and one of ordinary skill in the art would have a reasonable expectation of success in doing so. Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 
Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over modified De Ceuster et al. (US Patent 8,450,134) as applied to claim 47 above, and further in view of Komai et al. (WO 2013/145220 having an equivalent English translation of 2015/0007876) and Gee et al. (US 2004/0261839).
Regarding claim 53, modified De Ceuster et al. discloses a solar cell as in claim 47 above.
Modified De Ceuster et al. does not disclose using opacifying pigment comprising carbon black.
Komai et al. discloses non-conductive material (or insulating material) comprising carbon black is commercially available 

It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell of modified De Ceuster et al. by using non-conductive material comprising carbon black as taught by Komai et al. as the opacifying pigment to provide black surface for the solar cell for the purpose of better aesthetic, since aesthetic is important for some applications such as building-integrated photovoltaic systems and photovoltaic sunroofs for automobiles as taught by Gee et al.  
Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over modified De Ceuster et al. (US Patent 8,450,134) as applied to claim 47 above, and further in view of Gee et al. (US 2004/0261839) and Huang et al. (US 2006/0124028).
Regarding claim 54, modified De Ceuster et al. discloses a solar cell as in claim 47 above.
Modified De Ceuster et al. does not disclose using opacifying pigment comprising carbon nanotubes.
Gee et al. teaches providing all black surfaces for better aesthetic as aesthetics is important for some application such as building-integrated photovoltaic system and photovoltaic sunroofs for automobiles ([0004]). Huang et al. teaches carbon nanotubes is a black pigment ([0037] and [0081]).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell of modified De Ceuster et al. by using carbon nanotubes as a black pigment taught by Huang et al. as the opacifying pigment to provide black surface for the solar ..
Claim 73-74 are rejected under 35 U.S.C. 103 as being unpatentable over modified De Ceuster et al. (US Patent 8,450,134) as applied to claim 47 above, and further in view of Yamasaki et al. (US 2013/0174904).
Regarding claims 73-74, modified De Ceuster et al. discloses a solar cell as in claim 47 above, wherein Mo et al. discloses the non-conductive material regions comprising a binder and an opacifying pigment (e.g. TiO2, see claim 47 above).
Modified De Ceuster et al. does not disclose the binder comprising cellulose or siloxane.
Yamasaki et al. discloses the binder for opacifying pigment (e.g. TiO2 particles, [0023]) comprising cellulose or siloxane ([0017]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell of modified De Ceuster et al. by using binders comprising cellulose or siloxane for the opacifying pigment (e.g. TiO2 particles) as taught by Yamasaki et al., because Yamasaki et al. teaches such binders would allow the film including the binder and the pigment to be simply formed according to a wet coating method at low cost without using high-cost equipment ([0014]).
Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over modified De Ceuster et al. (US Patent 8,450,134) as applied to claim 47, and further in view of Yamasaki et al. (US 2013/0174904) and Handa et al. (US 2005/0236985).
2, see claim 47 above).
Modified De Ceuster et al. does not disclose the binder comprising silsesquioxane.
Yamasaki et al. discloses the binder for opacifying pigment (e.g. TiO2 particles, [0023]) comprising metal alkoxide of silicon ([0019-0020]). Handa et al. teaches metal alkoxide of silicon is called silsesquioxane ([0033]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell of modified De Ceuster et al. by using binder comprising metal alkoxide of silicon for the opacifying pigment (e.g. TiO2 particles) as taught Yamasaki et al., because Yamasaki et al. teaches using such binders would allow the film including the binder and the pigment to be simply formed according to a wet coating method at a low cost without using high-cost equipment ([0014]).  In addition, it would have been obvious to one skilled in the art at the time of the invention was made to have used silsesquioxane as the metal alkoxide of silicon as taught by Handa et al., because such use would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 
Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over modified De Ceuster et al. (US Patent 8,450,134) as applied to claim 47, and further in view of Komai (WO 2013/145220 having an equivalent English translation US 2015/007876).

Modified De Ceuster et al. does not teach the opacifying pigment amounts to greater than 50% of the total weight composition of the plurality of non-conductive material regions.
Komai et al. teaches the amount of opacifying pigment, such as titanium oxide (TiO2), for reflecting sunlight contributes to improvement in electric power generation efficiency ([0038]), wherein the amount of the opacifying pigment is preferably 80 percent or more by mass to enhance the near-infrared ray reflection effect ([0014]) or no less than 60% by mass to efficiently reflect light in visible wavelength ([0042]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell of modified De Ceuster et al. by using an amount of the opacifying pigment to be 80% or more by total weight composition of the plurality of non-conductive material regions to enhance the near-infrared ray reflection effect, or 60% or more by total weight composition of the plurality of non-conductive material regions to improve the electric power generation efficiency as taught by Komai et al. 
Response to Arguments
Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive. 
Applicant argues that DeCeuster does not teach the contacts 108/109 overlapping a portion of the trench 104. The examiner replies that Mo teaches the contacts (304b/c and 404b/c) overlapping the non-conductive material (70) and overlapping a portion of the trenches (or the grooves between N-type and P-type semiconductors (302 and 402, see fig. 7). One skilled in the art would have found it obvious to have rearranged the contacts (108/109) of DeCeuster to be overlapping a portion of the trenches (104) as taught by Mo, because such modification would involve nothing more than a mere rearrangement of parts that would not modify the operation of the system, and would have been obvious to one of ordinary skill in the art at the time the invention was made. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726